




EXHIBIT 10.32


                
[unfisymbola01.jpg]






United Natural Foods
Senior Management Annual Cash
Incentive Plan


    
Effective for FY2016










--------------------------------------------------------------------------------

UNFI Fiscal Year 2016 Senior Management Annual Cash Incentive Plan





I.    Administration of Incentive Plan


The Senior Management Cash Incentive Plan (the “Incentive Plan”) is based on the
2016 fiscal year, August 2, 2015 - July 30, 2016 for United Natural Foods, Inc.
(the “Company”). This Incentive Plan shall be administered pursuant to the
Company’s 2012 Equity Incentive Plan (the “Equity Plan”); it is the intention of
the Company that all awards hereunder to Covered Officers (as defined in the
Equity Plan) shall qualify for the “performance-based exception” to the
deduction limitation imposed by Section 162(m) of the Code. All provisions
hereof shall be interpreted accordingly. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Equity Plan. All incentive
payouts will be calculated and paid by the Company on a date selected by the
Company in its sole discretion that is not later than the later of (i) the 15th
day of the third month following the end of the Company’s 2016 fiscal year; or
(ii) March 15 of the calendar year following the calendar year in which the cash
incentive is earned; provided that no payment will be made prior to the end of
the Company’s 2016 fiscal year. All Incentive Plan payouts are subject to
required local, state and federal withholding taxes.


The Incentive Plan shall be administered by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”). The Compensation
Committee may delegate to certain associates the authority to manage the
day-to-day administrative operations of the Incentive Plan as it may deem
advisable.


The Compensation Committee reserves the right to amend, modify, or terminate the
Incentive Plan at any time in its sole discretion.


The Compensation Committee shall have the authority to modify the terms of any
award under the Incentive Plan that has been granted, to determine the time when
awards under the Incentive Plan will be made, the amount of any payments
pursuant to such awards, and the performance period to which they relate, to
establish performance objectives in respect of such performance periods and to
determine whether such performance objectives were attained. The Compensation
Committee is authorized to interpret the Incentive Plan, to establish, amend and
rescind any rules and regulations relating to the Incentive Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Incentive Plan. The Compensation Committee may correct any
defect or omission or reconcile any inconsistency in the Incentive Plan in the
manner and to the extent the Compensation Committee deems necessary or
desirable. Any decision of the Compensation Committee in the interpretation and
administration of the Incentive Plan, as described herein, shall be subject to
the terms of the Equity Plan, but shall otherwise lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. Determinations made by the Compensation Committee under the Incentive
Plan need not be uniform and may be made selectively among participants in the
Incentive Plan, whether or not such participants are similarly situated. Any and
all changes will be communicated to those executives participating in the
Incentive Plan that are affected by the changes.




II.    Incentive Plan Eligibility


The Compensation Committee shall determine the executive officers and other
members of the Company’s senior management eligible for participation in the
Incentive Plan.


Participants in the Incentive Plan hired or promoted from August 2, 2015 through
January 31, 2016 will be eligible for a prorated payout at the end of the fiscal
year if he or she achieves the required performance metrics of his or her
individual program. Such prorated payout shall be made in accordance with the
payment provisions of Section I above. Employees hired or promoted from February
1, 2016 through July 30, 2016 will not be eligible to participate in the
Incentive Plan for the 2016 fiscal year. Additionally, if any participant
receives a change in base salary during the performance period, the bonus payout
earned by the participant under the Incentive Plan, if any, will be prorated
accordingly.





2

--------------------------------------------------------------------------------

UNFI Fiscal Year 2016 Senior Management Annual Cash Incentive Plan





All Incentive Plan participants must accept the commitment and responsibility to
perform all duties in compliance with the Company’s Standards of Conduct. Any
participant who manipulates or attempts to manipulate the Incentive Plan for
personal gain at the expense of customers, other associates, or Company
objectives will be subject to appropriate disciplinary actions.


Participants must not divulge to any outsider any non-public information
regarding this Incentive Plan or any specific performance metrics applicable to
the participant.


Participation in the Incentive Plan does not constitute a contract or promise of
employment between the Company and any participant in the Incentive Plan. Any
promise or representations, oral or written, which are inconsistent with or
different from the terms of the Incentive Plan are invalid.


III.    Termination Provisions


Any participant whose employment is terminated for any reason (e.g., voluntary
separation or termination due to misconduct) prior to the end of the ninth
fiscal monthly period of the 2016 fiscal year will not be eligible for
distribution of awards under the Incentive Plan. Any participant whose
employment is terminated for any reason other than Cause (as defined in the
Equity Plan) after the end of the ninth fiscal monthly period of the 2016 fiscal
year but prior to the end of the 2016 fiscal year will be eligible to receive
his or her pro rata share of his or her award that would have been earned based
on such participant’s actual period of participation in fiscal 2016. A
participant whose employment is terminated for any reason other than Cause (as
defined in the Equity Plan) following the end of the 2016 fiscal year but prior
to the payout of awards under the Incentive Plan shall remain entitled to
receive the award earned by such participant. If a participant becomes disabled
during the 2016 fiscal year or is granted a leave of absence during that time, a
pro rata share of the participant’s award based on the period of actual
participation may, in the Compensation Committee’s sole discretion, be paid to
the participant after the end of the performance period if it would have become
earned and payable had the participant’s employment status not changed.


IV.    Performance Measures


Participants in the Incentive Plan may receive a cash award upon the attainment
of performance goals which may be corporate and/or individual goals and which
will be communicated to the participant by the Compensation Committee. The
percentage of any award payable pursuant to the Incentive Plan shall be based on
the weights assigned to the applicable performance goal by the Compensation
Committee. Each participant’s incentive award is based on a designated
percentage of the participant’s base pay and is established by the Compensation
Committee.


Each participant in the Incentive Plan will be eligible for a bonus payout
conditioned on the achievement of performance measures outlined in an Incentive
Plan Grid approved by the Compensation Committee. The Compensation Committee
shall determine whether and to what extent each performance goal has been met.
In determining whether and to what extent a performance goal has been met, the
Compensation Committee may consider such matters as the Compensation Committee
deems appropriate.


V.    Miscellaneous Provisions


Notwithstanding anything to the contrary herein, the Compensation Committee, in
its sole discretion, may reduce any amounts otherwise payable to a participant
hereunder in order to satisfy any liabilities owed to the Company or any of its
subsidiaries by the participant.


In the event of any material change in the business assets, liabilities or
prospects of the Company, any division or any subsidiary, the Compensation
Committee subject to the Equity Plan but otherwise in its sole discretion and
without liability to any person may make such adjustments, if any, as it deems
to be equitable as to any affected terms of outstanding awards.



3

--------------------------------------------------------------------------------

UNFI Fiscal Year 2016 Senior Management Annual Cash Incentive Plan





The Company is the sponsor and legal obligor under the Incentive Plan and shall
make all payments hereunder, other than any payments to be made by any of the
subsidiaries (in which case payment shall be made by such subsidiary, as
appropriate). The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any amounts under the Incentive Plan, and the participant’s rights to the
payment hereunder shall be not greater than the rights of the Company’s (or
subsidiary’s) unsecured creditors. All expenses involved in administering the
Incentive Plan shall be borne by the Company.


The Incentive Plan shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in the State of Delaware.


Each participant agrees that payouts under this Incentive Plan are subject to
the Company’s Recoupment Policy for performance-based incentive compensation and
also further agrees to return to the Company, if the Company shall so request,
all or a portion of any incentive amounts paid to such participant pursuant to
this Incentive Plan based upon financial information or performance metrics
later found to be materially inaccurate. The amount to be recovered shall be
equal to the excess amount paid out over the amount that would have been paid
out had such financial information or performance metric been fairly stated at
the time the payout was made.


Notwithstanding anything herein to the contrary, the Compensation Committee, in
its sole discretion, may make payments (including pro rata payments) to
participants who do not meet the eligibility requirements of the Incentive Plan,
including, but not limited to, the length of service requirements described in
Section II above if the Compensation Committee determines that such payments are
in the best interest of the Company.







4